Citation Nr: 0314383	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  96-49 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUE

Entitlement to an increased rating for gastroesophageal 
reflux with duodenitis, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946, and April 1948 to March 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision that 
denied a rating in excess of 10 percent for the veteran's 
gastroesophageal reflux with duodenitis.  The veteran filed a 
notice of disagreement in September 1996.  The RO issued a 
statement of the case in November 1996.  In December 1996, 
the RO received the veteran's substantive appeal.  

In March 2003, the veteran testified during a hearing before 
the undersigned Veterans Law Judge in Washington, D.C.; the 
transcript of that hearing is of record.  


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VA 
has promulgated regulations to implement the provisions of 
the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The VCAA requires the VA to make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Such assistance includes making reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
the VA and authorizes it to obtain.  See 38 U.S.C.A § 
5103A(a),(b).  In claims for disability compensation, such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  

In this case, additional development is needed to obtain 
information as to the current severity of the veteran's 
service-connected gastroesophageal reflux and duodenitis.  In 
that regard, the veteran was last afforded a VA examination 
in December 2001.  However, since that time, he has indicated 
that his service-connected digestive disability has worsened.  
Specifically, he alleged, during the hearing before the 
undersigned in March 2003, that he experienced chest, arm and 
shoulder pain, increased difficulty swallowing and daily 
vomiting.  

Hence, the RO should schedule the veteran to undergo VA 
gastrointestinal examination at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report to any such scheduled examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (1998).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report for any scheduled examination, the RO should 
obtain and associate with the claims file any notice(s) of 
the examination sent to him and his representative.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all records of pertinent outstanding medical 
treatment, to ensure that the record is complete and that the 
examiner has the veteran's fully documented medical history.  
In this case, the veteran has been treated at the VA Medical 
Center in Washington, DC; hence, the RO should obtain all 
outstanding pertinent medical records from this facility.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should also attempt to 
obtain pertinent records from any additional sources of 
medical treatment identified by the veteran, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2002) for each 
records request.

The development actions identified herein are consistent with 
the duties imposed by the VCAA.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Therefore, this matter is hereby REMANDED for the following 
actions:

1.  The RO should obtain the veteran's 
outpatient treatment records from the VA 
Medical Center in Washington, D.C. for 
the period from October 2001 to the 
present for treatment of his service-
connected digestive disability.  When 
requesting these records, the RO should 
follow the procedures prescribed in 
38 C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.

2.  The RO should request that the 
veteran provide specific information, 
and, if needed, authorization for release 
to the VA, concerning any outstanding 
records of pertinent evaluation and 
treatment (pertaining to his service-
connected gastroesophageal reflux and 
duodenitis).  If the veteran responds, 
the RO should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 
3.159.  All records/response received 
should be associated with the claims 
file.  

3.  After the veteran responds (or a 
reasonable time period for the veteran's 
response has expired) and all 
records/responses from each contacted 
entity has been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA 
gastrointestinal examination at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran the examination report should 
include discussion of the veteran's 
documented medical history and 
assertions.  The examiner should 
accomplish all appropriate tests and 
studies, and report all clinical findings 
in detail. 

The examining gastroenterologist should 
specifically comment as to whether the 
veteran currently experiences 
persistently recurrent epigastric 
distress with dysphagia, pyrosis, or 
regurgitation accompanied by substernal 
or arm or shoulder pain which is 
productive of a considerable impairment 
of the veteran's health.  Any symptoms of 
pain, vomiting, material weight loss, 
hematemesis, or melena accompanied by 
moderate anemia, or other symptom 
combinations productive of severe 
impairment of the veteran's health should 
likewise be described in detail.  

All examination findings, along with the 
complete rationale for each opinion 
expressed, should be set forth in a 
printed (typewritten) report.  

4.  If the veteran fails to report for 
the scheduled examination, the RO should 
obtain and associate with the claims file 
any notice(s) of the examination sent to 
him and his representative.

5.  To help avoid future remand, the RO 
must ensure that the requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  

7.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim for an 
increased rating for gastroesophageal 
reflux and duodenitis in light of all 
pertinent evidence and legal authority 
(to include the provisions of 38 C.F.R. 
§ 3.655, as appropriate). 

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



